Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 21, 2022

                                      No. 04-21-00579-CR

                        EX PARTE ERIC URIEL SIFUENTES, et al,

                 From the 63rd Judicial District Court, Kinney County, Texas
                                    Trial Court No. 5135
                             Roland Andrade, Judge Presiding


                                        ORDER

      On December 22, 2021, appellants, who numbered 144 at the time, filed a notice of
appeal of the denial of their pretrial habeas applications and an opposed emergency motion for
immediate release under Texas Code of Criminal Procedure article 17.151. On December
23, 2021, we invited the State to file a response to the emergency motion. The State filed a
response, appellants filed a reply, and the State filed a surrebuttal.

       When the clerk’s record was not timely filed, on January 14, 2022, we ordered the
parties to file, by 5:00 p.m. on Friday, January 21, 2022, any documents, records, or other
papers that were filed with the trial court that they want the court to review in the format
described by Texas Rule of Appellate Procedure 52. We also ordered the parties to file, by
5:00 p.m. on Friday, January 28, 2022, any additional briefing they want the court to consider.
Finally, we ordered the cause submitted on briefs on Friday, January 28, 2022 before a panel of
Justice Beth Watkins, Justice Liza A. Rodriguez, and Justice Lori I. Valenzuela.

      On January 20, 2022, the State advised the members of the Court “that the State will not
be submitting further documentation or briefing.” On January 21, 2022, appellants’ counsel
advised the court in writing that 140 appellants’ appeals had been rendered moot by
subsequent events and that only the appeals of Jhony Alexander Cerrato Perez, Jesus
Alejandro Rodriguez Gutierrez, Michael David Alvarado-Cerrato, and Ever Rolando
Galdamez-Milla still present a live controversy. Appellants also submitted these individuals’
criminal trespass complaints, informations, magistrate warnings, and affidavits of indigence.

      We will construe all motions and responses filed by the parties and the supporting
documents filed by the parties as the briefing in this appeal. Therefore, we withdraw that
portion of our January 14, 2022 order directing the parties to file additional briefing by January
28, 2022. All pending motions are carried with the appeal.
       We withdraw our submission date of January 28, 2022 and order the case submitted on
briefs on January 26, 2022 before the same panel.


       It is so ORDERED January 21, 2022.



                                                                 PER CURIAM



     ATTESTED TO: ______________________________
                  MICHAEL A. CRUZ, Clerk of Court